NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4604-17T2

DEANNA M. ALSTON,

          Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR,
and UNITED PARCEL
SERVICE, INC.,

     Respondents.
_____________________________

                   Submitted October 17, 2019 – Decided January 24, 2020

                   Before Judges Nugent and Suter.

                   On appeal from the Board of Review, Department of
                   Labor, Docket No. 137,343.

                   Deanna M. Alston, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent Board of Review (Melissa Dutton Schaffer,
                   Assistant Attorney General, of counsel; Shareef M.
                   Omar, Deputy Attorney General, on the brief).
            Respondent United Parcel Service, Inc., has not filed a
            brief.

PER CURIAM

      Appellant, Deanna M. Alston, received a written "Request for Refund of

Unemployment Benefits" (Refund Request) from the Director of Unemployment

Insurance. The Refund Request informed appellant she was not eligible for

unemployment benefits she had previously claimed, because she had been

discharged from her employment for misconduct. The Refund Request also

informed appellant the money she had collected had to be refunded and

explained the procedure for appealing the decision. The procedure included the

requirement that she file the appeal within seven days after delivery of the

Refund Request or within ten calendar days after its mailing date.

      Appellant filed an administrative appeal outside the appeal period "to

appeal the Unemployment Payment Return[.]" During a telephonic hearing

before the Appeal Tribunal, appellant acknowledged she did not mail her appeal

of the Refund Request—which was mailed to her on November 21, 2017—until

December 7, 2017. She admitted she received the Refund Request before

November 30, 2017, when she wrote her appeal letter. She did not mail the

letter, however, until December 7, 2017. Thus, she mailed her appeal letter



                                                                       A-4604-17T2
                                       2
more than seven days after delivery of the Refund Request and more than ten

calendar days after its mailing date.

      When asked during the Appeal Tribunal why she filed the appeal outside

the appeal periods, she testified: "Because . . . when I received it I was trying to

do the foot work and go to UPS and get a printout of the hours I was hired for

and the printout of my punch in times. So I can prove and provide information

about me not being late."

      She also testified she did not see there was a deadline for filing the appeal.

She said:

              I just read what I read and . . . I thought I needed to try
              and go ahead and try to defend myself that I was telling
              the truth for when I was speaking with the lady right
              she was basically telling me well I was in the wrong
              basically. I'm just going to be stanchion and it is going
              to be what it is. And I just needed I didn't have nobody
              to do no foot work for me so I was doing it by trying to
              do it myself. I'm sorry.

      Asked if she would have filed the appeal "more quickly" if she had seen

there was a deadline for filing, appellant said, "[y]es, I would have. If I would

have noticed actually the deadline time yes. I have a problem with not reading

everything and it always get[s] me in trouble for not reading everything

carefully."



                                                                            A-4604-17T2
                                          3
      The Appeals Examiner dismissed the appeal as untimely filed.             The

Examiner found appellant had not filed the appeal within seven calendar days

after delivery of the determination letter or within ten calendar days after the

notification was mailed to her last known address. Citing N.J.A.C. 12:20-3.1(i),

which provides that "[a] late appeal shall be considered on its merits if it is

determined that the appeal was delayed for good cause," the Examiner declined

to decide the appeal on its merits on the ground appellant had not shown good

cause for filing the appeal late.

      Appellant appealed to the Board of Review. The Board affirmed the

Appeal Tribunal's Decision. Appellant filed this appeal.

      Our scope of review of the Board's final decision is limited. See In re

Stallworth, 208 N.J. 182, 194 (2011). We will not disturb an agency's ruling

unless it is arbitrary, capricious, or unreasonable. Brady v. Bd. of Review, 152
N.J. 197, 210 (1997).        An agency's action is arbitrary, capricious, or

unreasonable if the record does not contain substantial evidence to support the

findings on which the agency based its action. See id. at 211. In addition,

"[f]ailure to address critical issues, or to analyze the evidence in light of those

issues, renders the agency's decision arbitrary and capricious and is grounds for




                                                                           A-4604-17T2
                                        4
reversal." Green v. State Health Benefits Comm'n, 373 N.J. Super. 408, 414–

15 (App. Div. 2004).

      Appellant's appeal was, indisputably, untimely.       The appeal periods

explained in the Request for Refund are statutory. See N.J.S.A. 43:21-6(b)(1)

("Unless the claimant or any interested party, within seven calendar days after

delivery of notification of an initial determination or within [ten] calendar days

after such notification was mailed to his or their last-known address and

addresses, files an appeal from such decision, such decision shall be final and

the benefits shall be paid or denied in accordance therewith . . . ."); see also

Alicea v. Bd. of Review, 432 N.J. Super. 347, 349 n.2 (App. Div. 2013) ("The

appeal of a determination that a person has illegally received unemployment

benefits and must refund the benefits must be filed within seven calendar days

after delivery or within ten calendar days after the mailing of the

determination.").

      A belatedly filed appeal shall be considered on the merits if the delay was

for good cause. N.J.A.C. 12:20-3.1(i). "[G]ood cause" exists in circumstances

"beyond the control of the appellant" or for circumstances that could not have

been "reasonably foreseen or prevented." Ibid.




                                                                          A-4604-17T2
                                        5
      Nothing in the record establishes good cause for appellant's late filing of

her appeal. Claimant testified she failed to notice the deadline for filing an

appeal, and admitted, "I have a problem with not reading everything and it

always get[s] me in trouble for not reading everything carefully." This mistake

was within her control and was not caused by unforeseen circumstances. The

appellate tribunal's and Board's decisions were not arbitrary, capricious, or

unreasonable.

      Affirmed.




                                                                         A-4604-17T2
                                       6